Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0357490).

Regarding Claim 1, Park discloses a building system of a building comprising one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to: 
receive query data requesting information of a building graph of the building from a system, the query data including an indication of an entity and an indication of an event including a particular value or particular state ([0195], wherein “Jci.Be.Data.SystemType’Meter’” in the query corresponds to the value of the event as claimed; Park); 
query the building graph with the query data for the information of the building graph, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing a plurality of entities and a plurality of events including the entity and the event, the plurality of edges representing relationships between the plurality of entities and the plurality of events (Fig. 10A-10B, Park), the query identifying a first node of the plurality of nodes representing the entity, a second node of the plurality of nodes representing the event including the particular value or the particular state, and an edge of the plurality of edges between the first node and the second node ([0195], wherein “Jci.Be.Data.SystemType’Meter’” in the query identifies the value of the event as claimed; wherein “’Milwaukee Campus’” identifies the entity as claimed; wherein “ancestorSpaces/any” identifies an edge as claimed; Park); and
generate a query response based on the information and provide the query response to the system to1 cause the system to control operation of building equipment ([0195]-[0196], Park). 

Regarding Claim 2, Park discloses a building system of claim 1, wherein the indication of the entity is an indication of an entity type of the entity; 
wherein the instructions cause the one or more processors to generate the query response by causing the query response to include the entity in response to identifying the node and identifying the one or more edges between the first node and the second node ([0196], Park). 

Regarding Claim 3, Park discloses a building system of claim 1, wherein the system includes a user application; 
wherein the instructions cause the one or more processors to: 
receive the query data from the user application where a user provides a request for the information to the user application and the user application generates and provides the query data to the building system ([0076], Park). 

Regarding Claim 4, Park discloses a building system of claim 3, wherein the instructions cause the one or more processors to provide the query response to the user application; 
wherein the user application generates a display indicating the information of the query response ([0048] and [0076], Park). 

Regarding Claim 5, Park discloses a building system of claim 1, wherein the building graph is a digital twin, wherein one or more edges of the plurality of edges between a first node representing a particular event and a second node representing a particular building entity indicates that the particular event is associated with the particular building entity (Fig. 10A and 10B, Park). 

Regarding Claim 6, Park discloses a building system of claim 5, wherein the particular building entity is a piece of building equipment that generates the particular event (Fig. 10B, see for example: items 1065, 1067, and 1069, Park). 

Regarding Claim 7, Park discloses a building system of claim 1, wherein the instructions cause the one or more processors to: 
determine whether the system has access to the information of the building graph based on a policy indicated by the plurality of nodes and edges of the building graph ([0109], “Security service 522 can assign security attributes to the raw timeseries data to ensure that the timeseries data are only accessible to authorized individuals, systems, or applications. Entity service 524 can assign entity information to the timeseries data to associate data points with a particular system, device, or space. Timeseries service 528 and analytics service 524 can generate new optimized timeseries from the raw timeseries data,” Park); and 
provide the information of the building graph to the system in response to a determination that the system has access to the information of the building graph ([0109], “Security service 522 can assign security attributes to the raw timeseries data to ensure that the timeseries data are only accessible to authorized individuals, systems, or applications. Entity service 524 can assign entity information to the timeseries data to associate data points with a particular system, device, or space. Timeseries service 528 and analytics service 524 can generate new optimized timeseries from the raw timeseries data,” Park). 

Regarding Claim 8, Park discloses a building system of claim 7, wherein the instructions cause the one or more processors to determine whether the system has access to the information of the building graph based on the policy by: 
identifying a third node of the plurality of nodes representing the system ([0109], Park); and 
identifying an edge of the plurality of edges between the third node and a fourth node representing the policy to access the information of the building graph ([0109], Park). 

Regarding Claim 9, Park discloses a building system of claim 1, wherein the instructions cause the one or more processors to: 
receive a request from the system for a capability of the entity responsive to providing the query response to the system ([0109] and [0195], Park); 
identify the capability of the entity in the building graph ([0109] and [0195], Park); 
receive a command to perform an operation associated with the entity, the command performing an action associated with the capability of the entity ([0109] and [0195], Park); and 
provide the command to perform the operation associated with the entity to an operating system ([0109] and [0195], Park). 

Regarding Claim 10, Park discloses a building system of claim 9, wherein the instructions cause the one or more processors to identify the capability of the entity by:
identifying the first node of the plurality of nodes of the building graph representing the entity ([0195]-[0196] and Fig. 10B, Park); and 
identifying at least one of one or more nodes or one or more edges between the first node and a third node representing the capability of the entity ([0195]-[0196] and Fig. 10B, Park). 

Regarding Claim 11, Park discloses a method comprising: 
receiving, by a processing circuit, query data representing information of a building graph of a building from a system, the query data including an indication of an entity and an indication of an event including a particular value or particular state ([0195], wherein “Jci.Be.Data.SystemType’Meter’” in the query corresponds to the value of the event as claimed; Park); 
querying, by the processing circuit, the building graph with the query data for the information of the building graph, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing a plurality of entities and a plurality of events including the entity and the event, the plurality of edges representing relationships between the plurality of entities and the plurality of events (Fig. 10A-10B, Park), the query identifying a first node of the plurality of nodes representing the entity, a second node of the plurality of nodes representing the event including the particular value or the particular state, and an edge of the plurality of edges between the first node and the second node ([0195], wherein “Jci.Be.Data.SystemType’Meter’” in the query identifies the value of the event as claimed; wherein “’Milwaukee Campus’” identifies the entity as claimed; wherein “ancestorSpaces/any” identifies an edge as claimed; Park); and 
generating, by the processing circuit, a query response based on the information and provide the query response to the system to2 cause the system to control operation of building equipment ([0195]-[0196], Park).

Regarding Claim 12, Park discloses a method of claim 11, wherein the indication of the entity is an indication of an entity type of the entity; 
wherein generating, by the processing circuit, the query response comprises causing the query response to include the entity in response to identifying the node and identifying the one or more edges between the node and the second node ([0196], Park). 

Regarding Claim 13, Park discloses a method of claim 11, further comprising: 
receiving, by the processing circuit, a request from the system for a capability of the entity responsive to providing the query response to the system ([0109] and [0195], Park); 
identifying, by the processing circuit, the capability of the entity in the building graph ([0109] and [0195], Park);
receiving, by the processing circuit, a command to perform an operation associated with the entity, the command performing an action associated with the capability of the entity ([0109] and [0195], Park); and
providing, by the processing circuit, the command to perform the operation associated with the entity to an operating system ([0109] and [0195], Park). 

Regarding Claim 14, Park discloses a method of claim 11, further comprising: 
receiving, the query data from a user application where a user provides a request for the information to the user application and the user application generates and provides the query data to a building system ([0076], Park). 

Regarding Claim 15, Park discloses a method of claim 14, further comprising providing, by the processing circuit, the query response to the user application; 
wherein the user application generates a display indicating the information of the query response ([0048] and [0076], Park). 

Regarding Claim 16, Park discloses a method of claim 11, wherein one or more edges of the plurality of edges between a first node representing a particular event and a second node representing a particular building entity indicates that the particular event is associated with the particular building entity (Fig. 10B, see for example: items 1065, 1067, and 1069, Park). 

Regarding Claim 17, Park discloses a method of claim 16, wherein the particular building entity is a piece of building equipment that generates the particular event (Fig. 10B, see for example: items 1065, 1067, and 1069, Park).

Regarding Claim 18, Park discloses a method of claim 11, further comprising:
determining, by the processing circuit, whether the system has access to the information of the building graph based on a policy indicated by the plurality of nodes and edges of the building graph ([0109], “Security service 522 can assign security attributes to the raw timeseries data to ensure that the timeseries data are only accessible to authorized individuals, systems, or applications. Entity service 524 can assign entity information to the timeseries data to associate data points with a particular system, device, or space. Timeseries service 528 and analytics service 524 can generate new optimized timeseries from the raw timeseries data,” Park); and 
providing, by the processing circuit, the information of the building graph to the system in response to a determination that the system has access to the information of the building graph ([0109], “Security service 522 can assign security attributes to the raw timeseries data to ensure that the timeseries data are only accessible to authorized individuals, systems, or applications. Entity service 524 can assign entity information to the timeseries data to associate data points with a particular system, device, or space. Timeseries service 528 and analytics service 524 can generate new optimized timeseries from the raw timeseries data,” Park). 

Regarding Claim 19, Park discloses a method of claim 18, wherein determining, by the processing circuit, whether the system has access to the information of the building graph based on the policy comprises: 
identifying a third node of the plurality of nodes representing the system ([0109], Park); and 
identifying an edge of the plurality of edges between the third node and a fourth node representing the policy to access the information of the building graph ([0109], Park). 

Regarding Claim 20, Park discloses one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to:
receive query data requesting information of a building graph of a building from a system, the query data including an indication of an entity and an indication of an event including a particular value or particular state ([0195], wherein “Jci.Be.Data.SystemType’Meter’” in the query identifies the value of the event as claimed; wherein “’Milwaukee Campus’” identifies the entity as claimed; wherein “ancestorSpaces/any” identifies an edge as claimed; Park);
query the building graph with the query data for the information of the building graph, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing a plurality of entities and a plurality of events including the entity and the event, the plurality of edges representing relationships between the plurality of entities and the plurality of events, wherein the building graph is a digital twin (Fig. 10A-10B, Park), the query identifying a first node of the plurality of nodes representing the entity, a second node of the plurality of nodes representing the event including the particular value or the particular state, and an edge of the plurality of edges between the first node and the second node ([0195], wherein “Jci.Be.Data.SystemType’Meter’” in the query identifies the value of the event as claimed; wherein “’Milwaukee Campus’” identifies the entity as claimed; wherein “ancestorSpaces/any” identifies an edge as claimed; Park); and 
generate a query response based on the information and provide the query response to the system to3 cause the system to control operation of building equipment ([0195]-[0196], Park). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
August 3, 2022                                                                                                                                                                                                     



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “to cause the system to control operation of building equipment” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        2 The limitation “to cause the system to control operation of building equipment” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        3 The limitation “to cause the system to control operation of building equipment” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).